                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


SHANNON ZOLLER and ALEXANDER          )
BEIGELMAN, on behalf of themselves    )
and all others similarly situated,    )
                                      )
           Plaintiffs,                )
                                      )
           vs.                        )                 Case No. 16 C 11277
                                      )
UBS SECURITIES LLC, UBS FINANCIAL     )
SERVICES INC., and UBS AMERICAS INC., )
                                      )
           Defendants.                )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Shannon Zoller and Alexander Beigelman are former employees of UBS

Securities LLC, UBS Financial Services Inc., and / or UBS Americas Inc. (collectively

UBS). Zoller and Beigelman brought a putative class action against UBS, alleging that

the company unlawfully fired employees before it had to pay out their promised

bonuses. UBS moved to compel arbitration, and the Court has ordered the plaintiffs to

show cause why the motion should not be granted.

                                      Background

       The Court assumes familiarity with its prior written ruling in which it denied the

defendants' motions to compel arbitration of Zoller's claims and to dismiss Beigelman's

claims for improper venue. See Zoller v. UBS Securities LLC, No. 16 C 11277, 2018

WL 1378340 (N.D. Ill. Mar. 19, 2018). UBS appealed that decision to the Seventh

Circuit. While UBS's appeal was pending, the Supreme Court decided Epic Systems
Corp. v. Lewis, 138 S. Ct. 1612 (2018), in which it reversed the Seventh Circuit's

holding that section 7 of the National Labor Relations Act rendered unenforceable an

arbitration provision that barred employees from bringing class, collective, or

representative proceedings. See Lewis v. Epic Systems Corp., 823 F.3d 1147 (7th Cir.

2016). In light of the Supreme Court's decision, the Seventh Circuit panel reviewing

UBS's appeal vacated this Court's ruling and remanded the case for further

proceedings. See dkt. no. 62.

       The Court has ordered the plaintiffs to show cause why the Court should not

grant the defendants' motion to compel arbitration. For the reasons stated below, the

Court concludes that the plaintiffs have not shown cause and grants UBS's motion to

compel arbitration.

                                        Discussion

       The plaintiffs do not dispute that their claims fall within the scope of their

arbitration agreements or that those agreements are enforceable under Epic Systems.

Instead, they contend that the arbitration organization—the Financial Industry

Regulatory Authority (FINRA)—is not a suitable forum because it does not permit the

effective vindication of their rights. They also argue that UBS is judicially estopped from

moving to compel arbitration of Beigelman's claim under the Age Discrimination in

Employment Act (ADEA).

A.     Suitability of the arbitral forum

       The plaintiffs contend that FINRA arbitration is not a suitable forum in which to

bring their claims. They make three arguments: first, that FINRA lacks appropriate

standards for hiring and training its arbitrators; second, that it lacks a system for



                                              2
ensuring that the arbitral panel receives the parties' filings; and third, that FINRA's

arbitrator pool and selection process leads to systemic bias.

       UBS argues that the plaintiffs have waived these arguments by failing to raise

them in their original response to the motion to compel arbitration. UBS perhaps means

to argue that these arguments are forfeited rather than waived. "The terms waiver and

forfeiture—though often used interchangeably by jurists and litigants—are not

synonymous. '[F]orfeiture is the failure to make the timely assertion of a right[;] wavier

is the intentional relinquishment or abandonment of a known right.'" Hamer v.

Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 n.1 (2017) (alterations in original)

(quoting United States v. Olano, 507 U.S. 725, 733 (1993)).

       Regardless of whether UBS's argument is construed in terms of forfeiture or

waiver, however, the Court concludes that the plaintiffs' failure to raise these suitability

arguments in response to the motion to compel precludes the plaintiffs from making

them for the first time now. The plaintiffs argue that there is no waiver or forfeiture

because the Supreme Court's decision in Epic Systems "altered the applicable legal

framework." Pls.' Resp. to Show Cause Order, dkt. no. 64, at 15. They cite Indiana Bell

Telephone Co. v. McCarty, 362 F.3d 378 (7th Cir. 2004), in which the Seventh Circuit

stated that if "the Supreme Court decides a relevant case while litigation is pending . . .

omission of an argument based on the Supreme Court's reasoning does not amount to

a waiver. . . ." Id. at 390 (alterations in original). It is true that Epic Systems altered the

legal framework of the arbitration agreement, but the plaintiffs' new arguments are not

based on the Supreme Court's reasoning in that case. Rather, the plaintiffs rely on

cases that predate Epic Systems—including American Express Co. v. Italian Colors



                                               3
Restaurant, 570 U.S. 228 (2013), and Jackson v. Payday Financial, LLC, 764 F.3d 765

(7th Cir. 2014)—for the proposition that the arbitral forum must be adequate to protect

the parties' rights. Epic Systems therefore did not change the legal framework in any

way relevant to the plaintiffs' new arguments.

       At most, Epic Systems altered the strategic rather than the legal framework of the

motion to compel. For example, if Epic Systems had already been decided when the

plaintiffs submitted their response brief, they might have devoted more pages to raising

additional arguments about FINRA's suitability. But even if this may sometimes suffice

to avoid forfeiture, it is unconvincing in the particular circumstances of this case. When

the plaintiffs submitted their response brief, they were aware that "if the Seventh

Circuit's decision [in Lewis] is not affirmed, their individual claims will be compelled to

arbitration." Pls.' Mot. to Stay, dkt. no. 17 ¶ 4. Perhaps to hedge against that very risk,

the plaintiffs did not rest their response entirely on the Seventh Circuit's ruling in Lewis,

but also argued that FINRA was not a suitable forum because its "outrageous" costs

would prevent them from effectively vindicating their rights. Pls.' Resp. to Mot. to

Compel Arbitration, dkt. no. 31, at 9–11. The plaintiffs' choice not to make more or

different arguments about FINRA's suitability as a forum does not excuse their

forfeiture. See, e.g., Holder v. Ill. Dep't of Corr., 751 F.3d 486, 493 (7th Cir. 2014)

("When a party selects among arguments as a matter of strategy, he also waives those

arguments he decided not to present.").

       The plaintiffs were also aware of the factual basis of their new arguments when

they responded to the motion to compel. Their objections to the alleged deficiencies in

FINRA's hiring and training procedures, arbitrator selection process, and document filing



                                              4
systems relate to policies and practices that predate the response to the motion. The

Court acknowledges that plaintiffs cite anecdotes from Beigelman's arbitration

proceedings to support their arguments and that they did not have this evidence when

they responded to the motion to compel. See, e.g., Friedman Decl., dkt. no. 64–1 ¶ 8.

But these anecdotes are merely additional evidence for arguments that were already

available to the plaintiffs based on FINRA's published policies, and the plaintiffs do not

contend that they could not have raised these issues before observing Beigelman's

arbitration proceedings.

       Because the Court concludes that the plaintiffs have forfeited their new

arguments concerning FINRA's suitability as an arbitral forum, it need not reach the

merits of those arguments.

B.     Judicial estoppel

       The plaintiffs next argue that UBS is judicially estopped from moving to compel

arbitration of Beigelman's ADEA claim. "Judicial estoppel is an equitable doctrine

designed 'to protect the integrity of the judicial process' by preventing litigants from

'deliberately changing positions according to the exigencies of the moment.'" Matthews

v. Potter, 316 F. App'x 518, 522 (7th Cir. 2009) (quoting New Hampshire v. Maine, 532

U.S. 742, 749–50 (2001)). The plaintiffs point to statements by UBS's attorney during

the arbitration hearings in which the attorney cited FINRA rule 13201, which provides

that both parties must agree to arbitrate claims of employment discrimination. At the

hearing, UBS's lawyer stated, "To be clear, there is no agreement, so there is no

discrimination claim before the panel." Arbitration Hearing Tr., Pls.' Ex. B., at 767:25–

768:3. The plaintiffs argue that by making this argument UBS knowingly chose not to



                                              5
proceed with the arbitration of Beigelman's ADEA claim and that judicial estoppel bars

them from reversing their position.

       UBS first contends that the plaintiffs forfeited this argument by failing to make it

sooner. This contention is unpersuasive. The plaintiffs filed their response to the

motion to compel in May 2017, and the two arbitration hearings did not take place until

October 2017 and March 2018. The plaintiffs therefore could not have made this

argument in their response brief. In response, UBS points out that this Court did not

issue its previous written decision on the motion to compel arbitration until shortly after

the second arbitration hearing, and it argues that the plaintiffs were required to bring this

issue to the Court's attention. Under these circumstances, however, the Court declines

to hold that the plaintiffs forfeited this argument by failing to submit an additional filing

after briefing on the motion had already concluded.

       Although it is not forfeited, however, the plaintiffs' judicial estoppel argument is

without merit. The plaintiffs argue that UBS's alleged admissions during arbitration

show that it knowingly chose not to arbitrate Beigelman's ADEA claim, but this

mischaracterizes the context of UBS's statements. Beigelman himself initiated the

arbitration proceeding and elected not to include his ADEA claim in that suit. During the

hearings, UBS's attorney emphasized that there was no discrimination claim before the

panel and that FINRA's rules would allow that claim only if both parties agreed to

arbitrate it. In context, it is apparent that UBS was not selecting one forum over another

but rather describing which issues were in the case at that time. It does not follow that

in so doing UBS disclaimed its intent to pursue arbitration of a hypothetical ADEA claim

that Beigelman had not yet raised. The Court therefore concludes that UBS, in moving



                                               6
to compel arbitration of all the claims in this case, has not taken "clearly inconsistent"

positions that would warrant applying judicial estoppel. Matthews, 316 F. App'x at 522.

                                          Conclusion

        For the foregoing reasons, the Court grants the defendants' motion to compel

arbitration [dkt. no. 25]. Because the plaintiffs' claims will proceed, if at all, in arbitration,

the Court directs the Clerk to administratively terminate the case as a pending case.



                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge

Date: June 5, 2019




                                                7
